Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the claims
Claims 1-20 are pending and examined on merits in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Levison et al (US 2009/0317922A1, hereinafter “Levison”) in view of Roberts et al (US 2005/0208607, hereinafter “Roberts”) and Legay et al. (US 6,187,547 B1, hereinafter “Legay”).
In regards to claims 1, 2, 10, 11, 19 and 20, Levison discloses a method of determining analyte in a sample suspected of containing the analyte (an improved competitive assay (e.g. fluorescence polarization assay among others) for the detection and/or measurement (determining) of an analyte in a sample (a sample suspected of containing the analyte); paragraph [0043]), the method comprising a non-agglutination immunoassay (a competitive fluorescence immunoassay (non-agglutination); paragraphs [0011], [0012], [0014]-[0023], [0043)) comprising: (a) providing in combination in a medium (providing a reaction mixture (combination) in salt water media; paragraph [0044]): (i) the sample (the reaction mixture includes the sample with the analyte and the specific binding component; paragraph [0045]), (ii) an antibody reagent comprising an antibody for the analyte (the reaction mixture includes the specific binding component, such as an antibody for the analyte; paragraphs [0045], [0085]), (ii) a fluorescent conjugate of the analyte and (iii) a pretreatment agent (an additive (pretreatment agent) is used in the reaction mixture; paragraph (0046]) selected from the group consisting of hydroxyphenyl-substituted C1-C5 carboxylic acids (the additive is a salt, such as a sodium salt (metallic salts thereof), of an anion selected from a five-member group, including salicylate (hydroxyphenyl-substituted C1-C5 carboxylic acid) and trichloroacetate (halogen-substituted C1-C5 carboxylic acid); paragraph (0065); Salicylate can be considered as hemolytic agent as salicylate is expected to have hemolysis effect ad aspirin (acetylsalicylic acid) is known to have hemolytic property. Claim 6) and metallic salts thereof (paragraph [0065); Claim 6) and halogen-substituted C1-C5 carboxylic acids (paragraph (0065); Claim 6) and metallic salts thereof (paragraph (0065]; Claim 6) in an amount effective to enhance the accuracy of the non-agglutination immunoassay (the amount of the additive lowers the rate of a reaction in the competitive fluorescence immunoassay (non-agglutination immunoassay), allowing higher sensitivity and improved specificity (enhance the accuracy); paragraphs (0011], (0012), [0021)-(0023], (0043]); (b) incubating the medium under conditions for binding of the antibody to analyte suspected of being in the sample (allowing the specific binding component (antibody) to interact with the analyte (incubating the medium) to form an component-analyte complex (under conditions for binding of the antibody for the analyte to analyte suspected of being in the sample); paragraphs [0051)-(0056]), (c) examining the medium for the presence of a complex comprising the analyte and the antibody for the analyte (monitoring the medium for the formation of the complex comprising the analyte and the specific binding component (antibody for the analyte); paragraph [0056]), the presence and/or amount of the complex indicating the presence and/or amount of the analyte in the sample (monitoring the rate of change in concentration of the complex to determine the concentration (amount) of the analyte in the sample; paragraph (0056]). Levison teaches that the additive inhibits/eliminates non-specific binding (paragraphs {0064-0065]) and the result is an improved assay for detection and/or measurement of analyte in a sample (para [0001] and [0011]). The fluorescent conjugate of the analyte (i.e. analyte conjugated to a label) can be considered as a releasing agent because specification teaches that analog is a moiety that has the same or similar structural characteristics as the analyte (paragraph [0046]).
Therefore, the reference of Levison discloses the basic concept of all the method steps for detection of an analye as claimed. Levison teaches detection of analyte of interest and discloses that the analytes can be detected with a method of the present invention include, but are not limited to, drugs, steroids, hormones, proteins, peptides, lipids, sugars, receptors, nucleic acids, vitamins, etc. (para [0084] and [0090]). Levison teaches that analyte is a drug (claim 18) but, however, Levison does not teach that the drug is an immunosuppressant drug such as cyclosporine, everolimus, sirolimus and tacrolimus and antibody specifically binding the immunosuppressant drug.
Roberts teaches that everolimus has been used in conjunction with microemulsion cyclosporine to increase the efficacy of the immunosuppressive regime (paragraph [0003]) and therapeutic drug monitoring of everolimus in the blood of the patient is important for treatment (para [0005], [0006] and [0008]). Roberts discloses immunoassay detection of immunosuppressant drug everolimus in a sample. Roberts discloses antibody generated against the drug that specifically binds the drug (paragraphs [0108] and [0109]) and teaches immunoassay detection of the drug using the antibody. Roberts also discloses everolimus conjugated to a detectable label (paragraph [0008]) for immunoassay detection.
Legay teaches measuring blood levels of pharmaceuticals such as cyclosporins, rapamycin (sirolimus) and FK506 (Tacrolimus) wherein the method comprises releasing the pharmaceutical from immunophilin by utilizing a binding competitor and detecting the released pharmaceuticals with an antibody specifically recognizing the pharmaceuticals wherein the antibody does not significantly binds the binding competitor (Abstract).  Legay teaches that FK506 has wide application, for example the prevention of transplant rejection and in the treatment of autoimmune disease but however, the compound has side effects at higher doses and therefore, concentration in the blood must be kept within certain therapeutic ranges. Therefore, it is necessary to monitor the concentration of these immunosuppressants in the blood at regular intervals (col. 1, lines 55-65). Legay teaches that a portion of cyclosporine, rapamycin (sirolimus) and FK506 (tacrolimus) compound in blood exits in the form of pharmaceutical-immunophilin complex, for which cumbersome process of extraction of the pharmaceuticals from the blood is needed for immunoassay detection of the pharmaceuticals and which results in less sensitive and less precise assay (col. 2, lines 2-14 and 28-30). Legay teaches displacing (releasing) pharmaceuticals in blood sample from the pharmaceutical-immunophilin complex by adding a binding competitor, which is efficient as it avoids extraction steps and which provides accurate and sensitive detection of the pharmaceuticals (col. 2, lines 28-42). Legay teaches binding competitor can be rapamycin when the detection pharmaceutical is FK-506 and detection antibody is FK506 specific antibody. Legay teaches that when the detection pharmaceutical is rapamycin, the binding competitor can be FK506 and the detection antibody is rapamycin specific antibody (Col. 4, lines 49 to col. 6, line 5). Legay teaches that the procedure of the invention has the advantages that it may be carried out rapidly and simply without the need for extraction from blood and which gives accurate and reproducible result (col. 5, lines 43-47).
Therefore, given the fact that measurement of everolimus, sirolimus and tacrolimus in biological fluids such as blood is important monitoring blood concentration of the  immunosuppressants (Roberts and Legay) and since specific binding partner (antibody) against everolimus, FK506 and rapamycin are known, it would be obvious to one of ordinary skilled in the art to easily envisage considering everolimus, FK506 and/or rapamycin for analyte in the method of detection of Levison for detection of the analytes with a reasonable expectation of success. One of ordinary skilled in the art would consider detection of everolimus, rapamycin and tacrolimus utilizing the method of Levison because Levison is not limited to the analytes disclosed but teaches that the analytes can be drugs and everolimus, sirolimus and tacrolimus are drugs and as described in Roberts and Legay, it is important to detect everolimus, rapamycin and FK506 in blood of patients to monitor the drug concentration. One of ordinary skilled in the art would consider detection of everolimus, rapamycin and FK506  in the method of  Levison because Levison teaches requirement for antibody against analyte specific for the drug, which are all disclosed in Roberts and Legay and thus detection by the method of Levison would provide expanding the arsenal of detection method of everolimus, rapamycin and FK506 analyte. One of ordinary skilled in the art would be motivated to consider the method of Levison for detection of everolimis because Levison teaches that the method provides improved assays for detecting the presence and/or amount of analyte in a sample (para [0010]). Further, since Legay teaches that the pharmaceuticals rapamycin and FK506 exist as complex with immunophilin and binding competitor releases the pharmaceutical from the complex without the need of extraction of the pharmaceuticals (i.e. the immunosuppressants) from the blood, one of ordinary skilled in the art would obviously consider adding the binding competitor in the blood sample as described by Legay for release of the immunosupprassants  in the detection method of Levison with the expectation of simplifying the method steps (without extraction) and improving detection sensitivity with a reasonable expectation of success.
In regards to concentrations of the additives (pretreatment solution), Levison teaches various concentrations (including 5%) of the additives (see paragraph [0064]) in the reaction mixtures and various other concentration of the additives (molar or percentages) for optimization of inhibiting non-specific binding and improving specific binding would be obvious to one of ordinary skilled in the art absent showing of unexpected advantages with a particular compound with a particular concentration. In regards to incubation temperature, Levison teaches ambient incubation time (paragraph [106]) and incubation at a temperature suitable for binding, as for example, room temperature, 33 ͦC, or other temperature for optimal biding can be obtained by routine optimization and are within the purview of one of ordinary skilled in the art.  In regards to period of incubation, Leviso teaches incubating at various time periods, as for example, 30 – 300 secs (paragraph [106]) and various incubation time can be easily obtained by routine optimization depending on the binding partner and the analye. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). 
In regards to claims 4, 8, 13,  and 17, Levison teaches a pretreatment agent (an additive (pretreatment agent) is used in the reaction mixture; paragraph (0046]) selected from the group consisting of hydroxyphenyl-substituted C1-C5 carboxylic acids (the additive is a salt, such as a sodium salt (metallic salts thereof), of an anion selected from a five-member group, including salicylate (hydroxyphenyl-substituted C1-C5 carboxylic acid) and trichloroacetate (halogen-substituted C1-C5 carboxylic acid); paragraph (0065);  Levison teaches various additives including trichloacetic acid (para [0065] and claim 6) and also teaches one or mode additives or combination thereof (para 0043]) and thus combination of trichloroacetic acid with other additive such as salicylate would be obvious to one of ordinary skilled in the art.
In regards to claims 3 and 12, Levison teaches different concentration of fluorescent conjugate in the competitive assays and one or ordinary skilled in the art in the field of competitive immunoassays can easily understand that the amount of the competitor/tracer (labeled analye, labeled analog of the analyte) can be optimized depending on the binding partner, analyte and the reaction conditions and are within the purview of one of ordinary skilled in the are.
In regards to claims 5-7 and 14-16, Levison teaches that one of the reactants can be covalently labeled with a fluorescent tag (paragraph [0004], [0006], [0008], [0010]) for competitive assays and thus various labels including fluorophores or particles to antibody or specific binding molecules or to hapten or structural analogs would be obvious to one of ordinary skilled in the art. since the basic concept of immunoassay utilizing an additive (pretreatment agent) in the reaction mixture selected from hydroxyphenyl-substituted C1-C5 carboxylic acids has been described in Levison, various variations of the immunoassay methods process known in the arts (i.e. methods wherein the antibody is labeled and utilizing particles including magnetic particles in immunoassays) would be considered obvious variations absent showing of unexpected advantage. 
In regards to claims 9, 18 and 19, Lavison teaches various immunoassays including fluorescent polarization assay (paragraph [0008]).

Response to argument
Applicant's arguments and amendments filed 07/15/2022 have been fully considered but are not found persuasive to overcome the rejection under 35 USC 103. 
Applicant argued that the currently claimed method provides an immunoassay that overcomes the deficiencies of the prior art by adding two reagents to a basic immunoassay: first, a pretreatment agent is added in an amount effective to minimize false results caused by non-specific binding, and second, a releasing agent is added in the form of a structural analog for the immunosuppressant drug (or a hemolytic agent) to "tie up" endogenous binding proteins and prevent their interference in the immunoassay. Applicants argued that in contrast, the Levison et al. reference is related to the use of an additive (in a non-physiological amount) to slow down the rate of a binding reaction in order to have sufficient time for obtaining a fluorescence polarization measurement. Applicants further argued that Levison et al. do not teach or suggest an assay for immunosuppressant drugs and Levison et al.'s simple (and single) statement made therein that the analyte can be a "drug" does not rise to the level of suggesting that a person having ordinary skill in the art would find motivation or reasonable expectation of success in using the method of levison et al. to detect immunosuppressive drugs. Applicants further argued that while Levison et al. may teach the use of salicylate and trichloroacetate as additives in the methods taught therein, the purpose of the additives is to slow down the rate of reaction in order to have sufficient time for obtaining a fluorescence polarization measurement. While salicylate and tricholoacetate may also be used as pretreatment agents in accordance with the present claims for the purpose of minimizing false results caused by non-specific binding, these two uses are completely different and unrelated, and the concentrations at which the two different activities occur are different. As such, the overlap in compositions that function as an additive of Levison et al. and as a pretreatment agent in the present claims is purely coincidental. Based on the above, Applicants assert that Levison et al. do not teach the addition of "a pretreatment agent in an amount effective to enhance the accuracy of the non-agglutination immunoassay by minimizing false results in an assay measurement caused by non-specific binding," as now claimed.
The above arguments have fully been considered but are not found persuasive because contrary to Applicant’s assertion, Levison et al teaches that the additive inhibits/eliminates non-specific binding, but does not inhibit specific binding (paragraphs [0128] and [0153). Levison et al discloses various concentrations (including 5%) of the additives (see paragraph [0064]) in the reaction mixtures and various other concentration of the additives (molar or percentages) for optimization of inhibiting non-specific binding and improving specific binding would be obvious to one of ordinary skilled in the art absent showing of unexpected advantages with a particular compound with a particular concentration. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). 
Applicant argued that Roberts et al. simply teach a standard competitive immunoassay for everolimus. In the immunoassay, a labeled everolimus molecule and an anti-everolimus antibody are combined with a sample, and the presence of everolimus in the sample is detected by a decrease in the signal from the labeled everolimus. As such, Roberts et al. do not provide any mechanism for overcoming interference from endogenous binding proteins present in the sample.
Applicant argued that Legay et al. teach the use of a binding competitor when measuring blood levels of immunophilin-binding pharmaceuticals, Levison et al. provide no motivation or reasonable expectation of success for adding the binding competitor of Legay et al. to the assays taught therein.
The above arguments have fully been considered but are not found persuasive. The references of Roberts et al and Legay et al have been cited to show that it is important to detect everolimus, rapamycin and FK506 in blood of patients to monitor the drug concentration. Applicants must realize that one cannot show non-obviousness by attacking references individually wherein the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fines, 837 F.2d 1071, 5USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir.1992). The test for combining references is what the combination of disclosures, taken as a whole, would suggest to one of ordinary skill in the art. See: In re Keller, 642 F.2d413,208 USPQ 871 (CCPA 1981); or, In reMcLaughlin, 170 USPQ 209 (CCPA 1971). One of ordinary skilled in the art would consider detection of everolimus, rapamycin and tacrolimus utilizing the method of Levison because Levison is not limited to the analytes disclosed but teaches that the analytes can be drugs and everolimus, sirolimus and tacrolimus are drugs. As described in Roberts and Legay, it is important to detect everolimus, rapamycin and FK506 in blood of patients to monitor the drug concentration. One of ordinary skilled in the art would consider detection of everolimus, rapamycin and FK506 in the method of Levison because Levison teaches requirement for antibody against analyte specific for the drug, which are all disclosed in Roberts and Legay and thus detection by the method of Levison would provide expanding the arsenal of detection method of everolimus, rapamycin and FK506 analyte. One of ordinary skilled in the art would be motivated to consider the method of Levison for detection of everolimis because Levison teaches that the method provides improved assays for detecting the presence and/or amount of analyte in a sample (para [0010]). Legay teaches that a portion of cyclosporine, rapamycin (sirolimus) and FK506 (tacrolimus) compound in blood exits in the form of pharmaceutical-immunophilin complex, for which cumbersome process of extraction of the pharmaceuticals from the blood is needed for immunoassay detection of the pharmaceuticals and which results in less sensitive and less precise assay (col. 2, lines 2-14 and 28-30). Legay teaches displacing (releasing) pharmaceuticals in blood sample from the pharmaceutical-immunophilin complex by adding a binding competitor, which is efficient as it avoids extraction steps and which provides accurate and sensitive detection of the pharmaceuticals.  Legay teaches binding competitor can be rapamycin when the detection pharmaceutical is FK-506 and detection antibody is FK506 specific antibody. Legay teaches that when the detection pharmaceutical is rapamycin, the binding competitor can be FK506 and the detection antibody is rapamycin specific antibody (Col. 4, lines 49 to col. 6, line 5). Legay teaches that the procedure of the invention has the advantages that it may be carried out rapidly and simply without the need for extraction from blood and which gives accurate and reproducible result (col. 5, lines 43-47). Since Legay teaches that the pharmaceuticals rapamycin and FK506 exist as complex with immunophilin and binding competitor releases the pharmaceutical from the complex without the need of extraction of the pharmaceuticals (i.e. the immunosuppressants) from the blood, one of ordinary skilled in the art would obviously consider adding the binding competitor in the blood sample as described by Legay for release of the immunosupprassants  in the detection method of Levison with the expectation of simplifying the method steps (without extraction) and improving detection sensitivity with a reasonable expectation of success.
A person of ordinary skill in the art, using common knowledge and common sense, is capable of fitting the teachings of multiple references together like pieces of a puzzle, regardless of the specific problem being addressed by the individual references.  Any need or problem known at the time of the invention can provide a reason for combining elements of the different references.  A person of ordinary skill in the art is also a person of ordinary creativity.  In this case, for the reasons of record, ample motivations to combine the references with an extremely reasonable expectation of success have been set forth.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641